Relator requests that this court compel respondent judge to issue findings of fact and conclusions of law with respect to the petition seeking termination of sentence filed by relator in Statev. Crim, Cuyahoga County Court of Common Pleas Case No. CR-272115 on September 10, 1998.
Respondent has filed a motion for summary judgment attached to which is a copy of the journal entry denying relator's petition seeking termination of sentence. The journal entry was received for filing by the clerk on December 2, 1998. Relator has not opposed the motion. Respondent argues that he has no further duty to perform. We agree.
In State ex rel. Bradley v. Jones (Mar. 4, 1999), Cuyahoga App. No. 75681, unreported, the relator requested that this court issue a writ of procedendo compelling the respondent judge to issue findings of fact and conclusions of law regarding the denial of the relator's motion to withdraw guilty plea.
    To the extent that relator requests that this court compel respondent to issue findings of fact and conclusions of law regarding the denial of relator's motion to withdraw guilty plea, relief in procedendo is inappropriate.
    Procedendo is an order from a court of superior jurisdiction to proceed to judgment; it does not attempt to control the inferior court about what the judgment should be. State ex rel. Miley v. Parrott (1996), 77 Ohio St. 3d 64, 67,  671 N.E.2d 24, 27.
 State ex rel. Grove v. Nadel (1998), 81 Ohio St. 3d 325,  326, 691 N.E.2d 275. That is, relief in procedendo would only be appropriate to compel respondent to rule on the motion for factual findings.
Id. at 3. See also State ex rel. Grove v. Nadel (1998), 81 Ohio St. 3d 325,325, 391 N.E.2d 275, rehearing denied 82 Ohio St. 3d 1416,694 N.E.2d 77 (relator not entitled to findings of fact and conclusions off law on the denial of his motion for transcript) Likewise, in this action, respondent has already denied relator's petition seeking termination of sentence. Relator has not provided this court with any authority requiring respondent to issue findings of fact and conclusions of law.
Accordingly, respondent's motion for summary judgment is granted. Relator to pay costs.
Writ denied.
ANN DYKE, J., CONCURS.
                             ___________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE